Citation Nr: 0605696	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  95-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel





INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958, as well as subsequent periods of active duty 
for training and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2005, the RO received a copy of a February 1984 
decision, by the Social Security Administration (SSA), 
finding the veteran was "under a disability" as defined by 
the Social Security Act.  This raises the probability that 
there might be SSA records relevant to this claim.  While 
this appeal is now over a decade old and has been remanded on 
two prior occasions, the United States Court of Appeals for 
Veterans Claims (Court) has repeatedly held that when VA is 
on notice that there are SSA records, it must obtain and 
consider them.  See, e.g., Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  

The veteran contends that he was exposed to radiation while 
serving aboard ship and to various chemicals and solvents 
while working as an aircraft repairman while on active duty 
for training, which caused his multiple myeloma.  While there 
is medical opinion evidence supportive of the claim linking 
the veteran's multiple myeloma to his alleged exposure to 
radiation during service, VA has made numerous attempts to 
confirm any such exposure to radiation to no avail.  However, 
the veteran has submitted lay evidence in support of his 
claim of in-service exposure to chemicals and solvents and 
his military duties were consistent with such exposure.  When 
the case was previously before the Board, in December 2004, 
it was remanded for a medical examination and opinion as to 
the impact of chemical exposure, during active duty for 
training, and any connection between such exposure and the 
veteran's myeloma.  The veteran was examined in February 2005 
and a well reasoned opinion was submitted, based upon a 
review of the record and with citation to the medical 
literature, which weighs against the contended causal 
relationship.  

Notwithstanding the foregoing, as this case must be remanded 
to obtain SSA records, and in view of the fact that an 
opinion has not been obtained from a specialist in malignant 
diseases, the claims file should be sent to an oncologist for 
an opinion that is based upon a review of all of the relevant 
medical evidence of record, to include any additional 
pertinent evidence that may be secured from SSA as a result 
of this remand.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Social Security Administration (SSA) 
and obtain and associate with the 
claims file copies of the veteran's 
records regarding SSA benefits, 
including any SSA administrative 
decisions (favorable or unfavorable) 
and the medical records upon which the 
decisions were based. 

2.  After the records requested above 
are associated with the claims file, 
the AMC/RO should refer the claims file 
to an oncologist.  After reviewing the 
file, the oncologist is requested to 
opine whether it is at least as likely 
as not (a 50 percent or greater 
probability) that exposure to solvents 
and other chemicals during annual 
active duty for training caused or 
contributed to cause the veteran's 
multiple myeloma.  If the oncologist is 
unable to express an opinion without 
resort to speculation, he or she should 
so state.  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The AMC/RO should then readjudicate 
this claim in light of any evidence added 
to the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

